DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 1, 2, and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0020547 (“Gatineau”) in view of US 2008/0242111 (“Holme”).	3
B. Claims 1, 2, and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gatineau in view of Holme and JP H07252168 (“Yoshizawa”).	11
III. Response to Arguments	15
Conclusion	17


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1, 2, and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0020547 (“Gatineau”) in view of US 2008/0242111 (“Holme”). 
Claim 1 reads,
1. (Currently Amended) An organometallic compound represented by Chemical Formula 1: 
[1] 5Chemical Formula 1 
M(A)2,
wherein, in Chemical Formula 1, 
M is Sr or Ba, and 
A is derived from a compound represented by Chemical Formula 2, 
10Chemical Formula 2

    PNG
    media_image1.png
    190
    233
    media_image1.png
    Greyscale

wherein, in Chemical Formula 2, 
[2] R1 to R5 are independently hydrogen, or a substituted or unsubstituted C1 to C20 alkyl group, and 
[3] at least two of R1 to R5 are each independently a substituted or unsubstituted C3 to C20 branched 20alkyl group, and 
[4] at least one of the remaining R1 to R5 is a substituted or unsubstituted C2 to C20 alkyl group other than the substituted or unsubstituted C3 to C20 branched alkyl group.
With regard to features [1]-[3] of claim 1, Gatineau discloses the following general formula (V) for the Sr and Ba complexes

    PNG
    media_image2.png
    148
    214
    media_image2.png
    Greyscale

“wherein M is strontium or barium, each R is independently selected from H, Me, Et, n-Pr, i-Pr, n-Bu, or t-Bu; n is 0, 1, or 2; and L is an oxygen, nitrogen or phosphorus containing Lewis base” (¶ 44).  The substituents “i-Pr” (isopropyl) and “t-Bu” (tert-butyl) are branched C3 and C4 alkyls, respectively.  Gatineau gives specific examples of Sr(iPr3Cp)2, Sr(tBu3Cp)2 (e.g. ¶ 28) and Ba(iPr3Cp)2, Ba(tBu3Cp)2 (e.g. ¶ 29) where Cp is the cyclopentadiene ring and n=0, i.e. there is no L substituent.
With regard to feature [4] of claim 1, Gatineau does not provide a specific example in which there is 
at least one of the remaining R1 to R5 is a substituted or unsubstituted C2 to C20 alkyl group other than the substituted or unsubstituted C3 to C20 branched alkyl group.
as required by claim 1.
However, Gatineau discloses that each of “each R is independently selected from H, Me, Et, n-Pr, i-Pr, n-Bu, or t-Bu” (Gatineau: ¶ 44, supra). 
Holme, like Gatineau, is directed to Sr and Ba cyclopentadiene compounds for use with CVD to form metal oxide films.  Holme specifically teaches one or more i-Pr alkyl with one or more Me substituents, 
[0011] In another aspect, the precursor molecule may be Bis(n-propyltetramethyl cyclopentadienyl)Strontium, (n-PrMe4Cp)2Sr,             (n-PrMe4Cp)nM, PrxMe5-xCp)nM, (i-PrxMe5-xCp)nM, or                          (c-PrxMe5-xCp)nM, where x=1, 2, 3, 4, 5, and where M is any metal.
(Holme: ¶ 11; emphasis added)
See also Holme at paragraph [0043].  
Because x=1, 2, 3, 4, 5, there is necessarily at least one isopropyl (i-Pr) group (i.e. the claimed branched C3 alkyl group) per cyclopentadiene ring (Cp), with the balance of the groups being methyl groups (i.e. the claimed C1 alkyl).  Thus, Holme more generally teaches to one having ordinary skill in the art that the cyclopentadiene ring can be substituted with more than one kind of alkyl group (Holme: supra), as is consistent with Gatineau stating that “each R is independently selected from H, Me, Et, n-Pr, i-Pr, n-Bu, or t-Bu” (Gatineau: ¶ 44, supra).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the Cp rings include among the five substituent groups one of the following combinations, (1) two, three, or four i-Pr along with three, two or one, respectively, of one or more of “Et, n-Pr, n-Bu, or t-Bu”; or (2) two, three, or four t-Bu along with three, two, or one, respectively, of one or more of “Et, n-Pr, i-Pr, n-Bu”, because Holme teaches that the alkyl groups can be mixed, including some of the same and some different on each Cp ring, and because Gatineau explicitly suggests independently selecting the indicated R groups, thereby indicating, like Holme, that the alkyl groups can be mixed, including some of the same and some different on each Cp ring. 
So done, the features of the claimed “Chemical Formula 2” are met.
This is all of the features of claim 1. 

With regard to claim 2, Gatineau in view of Holme further teaches,
2. (Currently Amended) The organometallic compound of claim 1, wherein the 25substituted or unsubstituted C3 to C20 branched alkyl group is a substituted or unsubstituted C3 to C10 iso-alkyl group [e.g. i-Pr], a substituted or unsubstituted C3 to C10 sec-alkyl group, a substituted or unsubstituted C4 to C10 tert-alkyl group [e.g. t-Bu], or a substituted or unsubstituted C5 to C10 neo-alkyl group.  

With regard to claim 4, Gatineau in view of Holme further teaches,
4. (Currently Amended) The organometallic compound of claim 1, wherein the substituted or unsubstituted C3 to C20 branched alkyl groups of the at least two of R1 to R5 are the same.  
See discussion under feature [4] of claim 1, which addressed this limitation as options suggested by Gatineau/Holmes.  

With regard to claims 5 and 6, Gatineau in view of Holme further teaches,
5. (Original) The organometallic compound of claim 1, wherein: 
[1] 10one or two of R1 to R5 are each independently a substituted or unsubstituted C3 to C10 iso-alkyl group [e.g. i-Pr or i-Bu], and 
[2] one or two of the remaining R1 to R5 are each independently a substituted or unsubstituted C1 to C20 linear alkyl group [e.g. Me, Et, n-Pr, n-Bu], a substituted or unsubstituted C3 to C10 sec-alkyl group, or a substituted or unsubstituted C4 to C10 tert-alkyl group [e.g. t-Bu].  
6. (Original) The organometallic compound of claim 1, wherein: 
[1] one or two of R1 to R5 are each independently an iso-propyl group, an iso-butyl group, or an iso-pentyl group, and 
[2] one or two of the remaining R1 to R5 are each independently a methyl group, an 20ethyl group, an n-propyl group, an n-butyl group, an n-pentyl group, an n-hexyl group, a sec-butyl group, a sec-pentyl group, a tert-butyl group, or a tert-pentyl group.
With regard to the alkyl substituent groups, of each of claims 5 and 6, Gatineau more generally teaches,
The alkali earth metal precursor has the general formula:
M(RmCp)2Ln (I)
wherein M is either strontium or barium; each R is either H or a C1-C4 linear, branched, or cyclic alkyl group; L is a Lewis base; m is 2, 3, 4, or 5; and n is 0, 1, or 2. 
(Gatineau: ¶ 12 and claim 1)
Therefore, Gatineau teaches that the R groups of the Cp ring also include the branched C4 alkyls, isobutyl (i-Bu) and secondary-butyl (s-Bu) in addition to the t-Bu indicated at paragraph [0044], as would be readily appreciated by one having ordinary skill in the art since the only branched C4 alkyl attached as a substituent groups are i-Bu, s-Bu, and t-Bu.
As to the reasons the compounds of claims 5 and 6 are obvious, the same reasons as explained above under feature [4] of claim 1, i.e. that Holme teaches that the alkyl groups can be mixed, including some of the same and some different on each Cp ring, and because Gatineau explicitly suggests independently selecting the indicated R groups, thereby indicating, like Holme, that the alkyl groups can be mixed, including some of the same and some different on each Cp ring, as required by claims 5 and 6.

Claim 7 reads,
7. (Original) The organometallic compound of claim 1, wherein Chemical Formula 2 is represented by one of Chemical Formulae 2-1 to 2-6: 25


    PNG
    media_image3.png
    150
    491
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    150
    482
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    156
    505
    media_image5.png
    Greyscale

wherein, in Chemical Formulae 2-1 to 2-6, 
Ra and Rb are each independently an iso-propyl group, an iso-butyl group, or an iso-pentyl group, and 
Rc and Rd are each independently a methyl group, an ethyl group, an n-propyl 15group, an n-butyl group, an n-pentyl group, an n-hexyl group, a sec-butyl group, a sec-pentyl group, a tert-butyl group, or a tert-pentyl group.  
Again, Gatineau states that “each R is independently selected from H, Me, Et, n-Pr, i-Pr, n-Bu, or t-Bu” (Gatineau: ¶ 44, supra); therefore, one or two of the R groups, R1 through R5 can be H and two remaining can be i-Pr and one or two can be Me, Et, n-Pr, n-Bu, or t-Bu in any order which, when taken with the additional suggestion in Holme that there can be different alkyl groups, results in each of the formulae 2-1 through 2-6.  The reasons for forming each of formulae 2-1 through 2-6, i.e. the reasons for combining Gatineau and Holme to arrive at said formulae 2-1 through 2-6 is the same as explained above under feature [4] of claim 1.
This is all of the features of claim 7.

Claims 8-10 read,
8. (Original) The organometallic compound of claim 1, wherein the organometallic compound is liquid at room temperature.  
9. (Currently Amended) The organometallic compound of claim 1, wherein the organometallic compound has a viscosity of less than or equal to about 1,000 cps measured according to the following conditions: 
Viscosity measurement conditions:
25Viscosity meter: RVDV- I  from BROOKFIELD Company
Spindle No.: CPA-40z 
Torque/RPM: 20-80% Torque/ 1-100 RPM
Measurement temperature represented by sample cup temperature: 25 °C.  
10. (Original) The organometallic compound of claim 1, wherein according to thermogravimetric analysis under 1 atmosphere of Ar (argon) gas, a 50% weight loss relative to an initial weight of the organometallic compound occurs at about 50 °C to 5about 300 °C.  
Inasmuch as Sr and Ba complexes (supra) of Gatineau/Holme meet all of the claimed features, it is held absent evidence to the contrary, that at least one of the Sr and/or Ba complexes inherently possess each of the properties of melting point below room temperature, viscosity, and weight loss under TGA in the claimed temperature range, as required in claims 8-10.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)

With regard to claims 11-19, Gatineau in view of Holme further discloses,
11. (Original) A composition for depositing a thin film comprising the organometallic compound of claim 1 [Gatineau: ¶¶  43, 53].  
1012. (Original) A method of manufacturing a thin film comprising: 
vaporizing the composition of claim 11 for depositing a first thin film [Gatineau: ¶¶ 53-54], and 
depositing the vaporized composition for depositing the first thin film on a substrate [Gatineau: ¶¶ 53-54, 56].  
1513. (Original) The method of claim 12, wherein the method of manufacturing the thin film further comprises: 
vaporizing a composition for depositing a second thin film [Gatineau: ¶¶ 43-45, 53, 54], and 
depositing the vaporized composition for depositing the second thin film on the substrate [Gatineau: ¶¶ 43-45, 53, 54, 56], 
20wherein the composition for depositing the second thin film comprises a second organometallic compound [general formula (VI) in ¶ 44 of Gatineau] comprising titanium, zirconium, hafnium, niobium, tantalum, or a combination thereof [Gatineau: ¶ 57].  
14. (Original) The method of claim 13, wherein the vaporized composition for 25depositing the first thin film and the vaporized composition for depositing the second thin film are deposited together [i.e. “mixed together” or “simultaneously”] or independently [i.e. “pure” or “sequentially”] of each other on the substrate [Gatineau: ¶¶ 43 and 57, respectively].  
15. (Original) The method of claim 12, wherein the vaporizing of the composition for depositing the first thin film comprises heat-treating the composition for depositing the first thin film at a temperature of less than or equal to about 300 °C [e.g. at 100 °C, Gatineau: ¶ 65].  
16. (Original) The method of claim 12, wherein: 
the depositing of the vaporized composition for depositing the first thin film on the substrate further comprises reacting the vaporized composition for depositing the first thin film with a reaction gas, and 
10the reaction gas comprises aqueous vapor (H2O), oxygen (O2), ozone (O3), plasma, hydrogen peroxide (H2O2), ammonia (NH3), hydrazine (N2H4), or a combination thereof [Gatineau: ¶¶ 57, 65-73].  
17. (Original) The method of claim 12, wherein the depositing of the vaporized 15composition for depositing the first thin film on the substrate is performed utilizing an atomic layer deposition (ALD) process or a metal organic chemical vapor deposition (MOCVD) process [Gatineau: ¶¶ 53, 57].  
18. (Original) A thin film manufactured from the composition of claim 11 [any of Examples 2, 3, 4, 5, 6 at pp. 5-6 of Gatineau].  
19. (Original) A semiconductor device comprising the thin film of claim 18 [Gatineau: ¶ 56].

B. Claims 1, 2, and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gatineau in view of Holme and JP H07252168 (“Yoshizawa”).
The prior art of Gatineau in view of Holme, as explained above, is believed to teach each of the features of claim 1, 2, and 4-19. 
To further bolster the prima facie obviousness of the substituent alkyl groups of the Cp ring as required by features [2]-[4] of claim 1, and as further limited by claims 2 and 4-7, the following is provided.  In other words, to the extent that Gatineau in view of Holmes may be considered by Applicant to not render the specific subset of suggested alkyl-substituted Cp rings required by features [2]-[4] of claim 1, and as further limited by claims 2 and 4-7—a point with which Examiner disagrees—then Yoshizawa is added.
Yoshizawa teaches that cyclopentadiene (Cp) is known for use in organometallic complexes (Yoshizawa translation: ¶ 2 on page 2 of the attached translation).  Yoshizawa teaches a variety of C1-C4 alkyl-substituted cyclopentadiene rings that read on the requirements of feature [4] of claim 1 as well as claims 2 and 4-7, including, for example, two, three, or four isopropyl groups (i-Pr) or tertiary butyl groups (t-Bu) along with one, two, or three ethyl (Et), n-Pr, i-Pr, or t-Bu groups.  A list of said alkyl-substituted Cp rings follows from the attached machine translation:
At last line of page 8 to 1st line of page 9 of translation: (1) 1-ethyl-2,3-diisopropyl-1,3-cyclopentadiene. 
At page 9 of translation: (2) 1-ethyl-2,3-di-t-butyl-1,3-cyclopentadiene, (3) 1-ethyl-2,4-diisopropyl-1,3-cyclopentadiene, (4) 1-ethyl-2,4-di-t-butyl-1,3-cyclopentadiene, (5) 1-ethyl-3,4-diisopropyl-1,3-cyclopentadiene, (6) 1-ethyl-3,4-di-t-butyl-1,3-cyclopentadiene, (7) 1-t-butyl-2,3-diisopropyl-1,3-cyclopentadiene, (8) 1-t-butyl-2,4-diisopropyl-1,3-cyclopentadiene, (9) 1-t-butyl-3,4-diisopropyl-1,3-cyclopentadiene, (10) 1-ethyl-4-isopropyl-3-t-butyl-1,3-cyclopentadiene, (11) 2-t-butyl-1,4-diisopropyl-1,3-cyclopentadiene.
At page 10 of translation: (12) 1-t-butyl-2,3-diisopropyl-4-methyl-1,3-cyclopentadiene, (13) 1-t-butyl-3,4-diisopropyl-2-methyl-1,3-cyclopentadiene, (14) 1-ethyl-2,3,4-triisopropyl-1,3-cyclopentadiene, (15) 1-ethyl-2,3,4-tri-t-butyl-1,3-cyclopentadiene, (16) 1-ethyl-2,4-diisopropyl-3-t-butyl-1,3-cyclopentadiene, (17) 1-t-butyl-2,3,4-triisopropyl-1,3-cyclopentadiene, (18) 1,3-diethyl-2,4-diisopropyl-1,3-cyclopentadiene, (19) 1,3-diethyl-2,4-di-t-butyl-1,3-cyclopentadiene, (20) 1,4-diethyl-2,3-diisopropyl-1,3-cyclopentadiene, (21) 1,4-diethyl-2,3-di-t-butyl-1,3- cyclopentadiene, (22) 1,2-di-t-butyl-3,4-diethyl-1,3-cyclopentadiene, (23) 1,2-di-t-butyl-3,4-dipropyl-1,3-cyclopentadiene, (24) 1,2-di-t-butyl-3,4-diisopropyl-1,3-cyclopentadiene, (25) 1,3-di-t-butyl-2,4-diethyl-1,3-cyclopentadiene, (26) 1,3-di-t-butyl-2,4-dipropyl-1,3-cyclopentadiene, (27) 1,3-di-t-butyl-2,4-diisopropyl-1,3-cyclopentadiene, (28) 1,4-di-t-butyl-2,3-diethyl-1,3-cyclopentadiene, (29) 1,4-di-t-butyl-2,3-dipropyl-1,3-cyclopentadiene, (30) 1,4-di-t-butyl-2,3-diisopropyl-1,3-cyclopentadiene.
At page 11 of translation: (31) 1-methyl-2-ethyl-3-isopropyl-4-t-butyl-1,3-cyclopentadiene, (32) 2,3,4,5-isopropyl-1-t-butyl-1,3-cyclopentadiene, (33) 1,2,3,4-tetraisopropyl-5-t-butyl-1,3-cyclopentadiene, (34) 1,2-diethyl-3,4,5-triisopropyl-1,3-cyclopentadiene, (35) 1,2-diethyl-3,4,5-tri-t-butyl-1,3-cyclopentadiene, (36) 1,3-diethyl2,4,5-triisopropyl-1,3-cyclopentadiene, (37) 1,3-diethyl-2,4,5-tri-t-butyl-1,3-cyclopentadiene, (38) 1,4-diethyl-2,3,5-triisopropyl-1,3-cyclopentadiene, (39) 1,4-diethyl-2,3,5-tri-t-butyl-1,3- cyclopentadiene, (40) 1,2-di-t-butyl-3,4,5-triethyl-1,3-cyclopentadiene, (41) 1,2-di-t-butyl-3,4,5-tripropyl-1,3-cyclopentadiene, (42) 1,2-di-t-butyl-3,4,5-triisopropyl-1,3-cyclopentadiene,       (43) 1,3-di-t-butyl-2,4,5-triethyl-1,3-cyclopentadiene, (44) 1,3-di-t-butyl-2,4,5-tripropyl-1,3-cyclopentadiene, (45) 1,3-di-t-butyl-2,4,5-triisopropyl-1,3-cyclopentadiene, (46) 1,4-di-t-butyl-2,3,5-triethyl-1,3-cyclopentadiene, (47) 1,4-di-t-butyl-2,3,5-tripropyl-1,3-cyclopentadiene,        (48) 1,4-di-t-butyl-2,3,5-triisopropyl-1,3-cyclopentadiene.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any of the alkyl-substituted Cp rings taught in Yoshizawa as the Cp rings in Gatineau because (1) Yoshizawa teaches that the alkyl-substituted Cp rings are known for used in organometallic complexes (Yoshizawa: ¶ 2), (2) said alkyl-substituted Cp rings taught in Yoshizawa fall within the range of alkyl-substituted rings suggested in Gatineau (Gatineau at ¶ 44), and (3) Holme teaches that it is well known in the art that branched-alkyl substituent groups on Cp rings render the organometallic compounds more thermally stable and volatile (Holme: ¶ 3), which is desired for the use of said compounds for CVD and ALD of metal and metal-containing compounds, particularly metal oxides, as taught in Holme and Gatineau.
This is all of the features of claims 1 and 2.
Further with regard to claim 4, see any of the Cp rings taught in Yoshizawa listed above  having any of the diisopropyl, triisopropyl, tetraisopropyl, di-t-butyl, or tri-t-butyl.
Further with regard to claim 5 and 6, see any of the Cp rings taught in Yoshizawa listed above  having any of the diisopropyl, triisopropyl, or tetraisopropyl.
With regard to claim 7, using the IUPAC numbering of rings, the number 1 carbon of the Cp for the purposes of comparing to the Cp rings of Yoshizawa is at substituent Ra in formula 2-2 of instant claim 7 with carbons 2, 3, 4, and 5 following clockwise around from carbon 1 at substituent Ra.  In addition, because the Cp ring is planar, flipping the Cp ring over makes the number 1 and 4 carbons the same and makes the 2 and 3 carbons the same.  With this in mind, at least the following compounds of Yoshizawa read on the formulas of claim 7.
See compound (11) 2-t-butyl-1,4-diisopropyl-1,3-cyclopentadiene, which reads on claimed formula 2-1 and therefore 2-2 by bearing in mind, also, that cyclopentadiene is aromatic and, consequently, the pi electrons are delocalized around the ring.  As such, claimed compounds 2-1 and 2-2 are the same simply by rotating the compounds in the plane of the page.  
Compounds (16) 1-ethyl-2,4-diisopropyl-3-t-butyl-1,3-cyclopentadiene, and (18) 1,3-diethyl-2,4-diisopropyl-1,3-cyclopentadiene, read on claimed formula 2-4.
Compounds (13) 1-t-butyl-3,4-diisopropyl-2-methyl-1,3-cyclopentadiene, and (24) 1,2-di-t-butyl-3,4-diisopropyl-1,3-cyclopentadiene, read on claimed formulas 2-5 and 2-6. 
This is all of the additional discussion directed to claims 1, 2, and 4-7.
As to claims 8-19, the explanations are the same as explained above under the rejection over Gatineau in view of Holme.


III. Response to Arguments
Applicant’s arguments filed 10/28/2022 have been considered but they are not fully persuasive. 
The amendments to the claims renders the rejection under 35 USC 102 over Yoshinaka and the rejection under 35 USC 103 over Holme moot, which are consequently withdrawn.  
Applicant argues, and Examiner acknowledged in the rejection of the previous Office action, that Gatineau did not provide any specific examples of alkyl-substituted Cp rings with both branched and linear alkyls or different branched alkyls (Remarks: p. 10).  However, Examiner notes that the specific examples with the same branched alkyl groups are consistent with Gatineau’s formula VI (¶ 44) and Gatineau’s formula V (id.) is also disclosed and cannot be ignored simply because only examples directed to formula VI are provided.  As such, it cannot be reasonably concluded that Gatineau provided an entire separate formula, i.e. formula V, for which no protection was sought.  In fact, claim 1 of Gatineau indicated protection is sought for all of the compounds suggested by formula V.  
As to Applicant’s allegations of unexpected results (Remarks: pp. 11-12), the fact that Applicant made selected measurements of only four compounds covered by claim 1, as currently amended, does not negate that the same selected four compounds fall within the compounds suggested by Gatineau, alone, or in view of Holme, or in view of Holme and Yoshizawa (Examiner acknowledging that Applicant has yet to address the additional teachings of Yoshizawa, above).  
Moreover, Holme explains that it has already been discovered that including branched alkyls in the Cp rings of the organometallics improves both the volatility and thermal stability (Holme: ¶ 3).  As such, Applicant’s finding of higher volatility would be expected rather than unexpected.  In this regard, “[U]nexpected results [relied upon to rebut a prima facie case of obviousness].., must be shown to be unexpected compared with the closest prior art.”  In re Baxter Travenol Labs, 952 F.2d 388, 392 (Fed. Cir. 1991)(citation omitted).  Such evidence must be commensurate in scope with the degree of patent protection desired.  In re Grasselli, 713 F.2d 731,743 (Fed. Cir. 1983).  In addition, the difference in results relied upon to establish nonobviousness must be shown to be truly unexpected by one of ordinary skill in the art.  Pfizer Inc. v. Apotex Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, it is not enough to merely show that there is a difference-- even a significant difference.  Rather, the difference in results must be shown to be unexpected by one of ordinary skill in the art.  In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
Here, Applicant fails to show evidence for any compounds that it currently claims that fall outside of the range of alkyl-substituted Cp rings suggested by Gatineau, alone, or in view of Holme, or in view of Holme and Yoshizawa.  In addition, even if the four specific compounds were to be considered sufficient of evidence of unexpected results, the claimed protection sought extends well beyond the scope (i.e. for the C5-C20 alkyl-substituted Cp rings) for which evidence of unexpected results has been alleged (i.e. only for four, C2-C4 alkyl-substituted Cp rings).  Still further, Applicant fails to show that the increased volatility is not simply the well-known discovery of others suggested in Holme (Holme: ¶ 3, supra), rather than being “truly unexpected by one of ordinary skill in the art” (Pfizer, supra).
 Moreover, Examiner notes that Applicant claims C1-C20 alkyl-substituted Cp rings but provides volatility measurements on only four organometallic compounds with the Cp rings having only from C2 to C4 alkyl groups, which fall within the compounds suggested in Gatineau since Gatineau suggests C1 to C4 alkyl groups.  Thus, Applicant wishes broad coverage for itself, i.e. thousands of compounds including C1-C20 alkyl groups, on the basis of scant evidence (only four compounds having only C2-C4 alkyl groups).  In addition, Applicant, itself, acknowledges that “chemistry is a complex art” (Remarks: p. 12, last ¶), thereby supporting Examiner’s position that the evidence is not commensurate in scope with the alleged evidence of unexpected results across the range of all compounds having C1-C20 alkyl-substituted Cp rings for which protection is sought. 
Based on the above, Applicant’s arguments are not found persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814